ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), is dated effective as
of March 7, 2007, by NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company (“Borrower”), and NNN 2003 VALUE FUND, LLC, a Delaware limited
liability company (together with Borrower being referred to herein collectively
as “Indemnitor”), in favor of RAIT PARTNERSHIP, L.P., a Delaware limited
partnership (“Indemnitee”), and other Indemnified Parties (as hereinafter
defined).

BACKGROUND

A. Reference is made to the Background set forth in the Loan and Security
Agreement of even date herewith between Indemnitee and Borrower (together with
any amendments, restatements or other modifications, the “Loan Agreement”),
which is hereby incorporated herein. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

B. Indemnitee is unwilling to make the Loan unless Indemnitor executes and
delivers this Agreement to Indemnitee.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor, intending to be legally bound hereby, represents, warrants,
covenants and agrees for the benefit of Indemnified Parties as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, Hazardous Substances,
liability for or costs of Remediation or prevention of Releases of Hazardous
Substances or other actual or future danger to human health or the environment,
any wrongful death, personal injury or property damage that is caused by or
related to the presence, growth, proliferation, reproduction, dispersal, or
contact with any biological organism or portion thereof, including molds or
other fungi, bacteria or other microorganisms or any etiologic agents or
materials; includes the following statutes, as amended, any successor thereto,
and any regulations promulgated pursuant thereto, and any state or local
statutes, ordinances, rules, regulations and the like addressing similar issues:
the Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground Storage Tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act; and includes any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a governmental authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
governmental authority or other person or entity, whether or not in connection
with transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; and relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or the presence of
biological or etiologic agents or materials or use, management, or maintenance
of the Property.

“Hazardous Substances” includes any and all substances biological and etiologic
agents or materials (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including petroleum and
petroleum products, asbestos and asbestos-containing materials, polychlorinated
biphenyls, lead, lead-based paints, radon, radioactive materials, flammables and
explosives, and any biological organism or portion thereof (living or dead),
including molds or other fungi, bacteria or other microorganisms, or any
etiologic agents or materials.

“Indemnified Parties” includes Indemnitee, any person who is or will have been
involved in originating the Loan or in servicing the Loan, any person in whose
name the encumbrance created by the Deed of Trust which is or will have been
recorded, and persons who may hold or acquire or will have held a full or
partial interest in the Loan (including those who may acquire any interest in
mortgage pass through certificates or other securities evidencing a beneficial
interest in the Loan offered in a rated or unrated public offering or private
investment, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan for the benefit of third
parties), as well as the respective directors, officers, shareholders, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including any other person or entity who holds or acquires or
will have held a participation or other full or partial interest in the Loan or
the Property, whether during the term of the Loan or as part of or following
foreclosure pursuant to the Loan) and including any successors by merger,
consolidation or acquisition of all or a substantial part of Indemnitee’s assets
and business.

“Legal Action” means any claim, suit or proceeding, whether administrative or
judicial in nature.

“Losses” includes any claims, suits, liabilities (including strict liabilities),
administrative or judicial actions or proceedings, obligations, debts, damages,
losses, costs, expenses, diminutions in value (but only to the extent such
diminution is realized by Indemnitee), fines, penalties, charges, reasonable
fees, expenses, costs of Remediation (whether or not performed voluntarily),
costs of assessing damages or losses, judgments, awards, amounts paid in
settlement, private damages foreseeable and unforeseeable consequential damages,
litigation costs, reasonable attorneys’ fees, reasonable engineers’ fees,
reasonable environmental consultants’ fees, and investigation costs (including
costs for reasonable sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings.

“Release” with respect to any Hazardous Substance includes any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing, or growth,
proliferation, reproduction, or dispersal or other movement or production of
Hazardous Substances.

“Remediation” includes any response, remedial, removal, or corrective action;
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance; any actions to prevent, cure or mitigate any Release of
any Hazardous Substance; any action to comply with any Environmental Laws or
with any permits issued pursuant thereto; and any inspection, investigation,
study, monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“Storage Tanks” includes any underground or aboveground storage tanks, whether
filled, empty, or partially filled with any substance.

2. Environmental Representations and Warranties. Indemnitor represents and
warrants to Indemnified Parties that:

(a) Hazardous Substances. Based on its review of the environmental assessment of
the Property delivered to Indemnitee by Indemnitor prior to the date hereof (the
“Environmental Report”), there are no Hazardous Substances or Storage Tanks in,
on, above, or under the Property, except those that are either (i) of such types
and in such quantities as are customarily used or stored or generated for
offsite disposal or otherwise present in or at properties of the relevant
property type, and in compliance with all Environmental Laws and with permits
issued pursuant thereto, or (ii) fully disclosed to and approved by Indemnitee
in writing.

(b) No Releases. Based on its review of the Environmental Report, there are no
past (during Indemnitor’s period of ownership only), present or to Indemnitor’s
knowledge, threatened Releases of Hazardous Substances in, on, above, under or
from the Property, except as described in the Environmental Report.

(c) No Migration. Based on its review of the Environmental Report, to
Indemnitor’s knowledge, there is no threat of any Release of Hazardous
Substances migrating to the Property, except as described in the Environmental
Report.

(d) No Violations. There is no past (during Borrower’s period of ownership only)
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property, except as described in the
Environmental Report.

(e) No Notice. Indemnitor does not know of, and Indemnitor has not received, any
written or oral notice or other communication from any person (including a
governmental entity) relating to the presence of Hazardous Substances in, on,
above, under or from the Property or Remediation thereof, possible liability of
any person pursuant to any Environmental Law or other environmental conditions
in connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing.

(f) Complete Disclosure. Indemnitor has truthfully and fully provided to
Indemnitee, in writing, any and all information relating to environmental
conditions in, on, above, under or from the Property that is known to Indemnitor
and that is contained in files and records of Indemnitor.

(g) Authorizations. To the best of Indemnitor’s knowledge, all notices, permits,
licenses, registrations, or similar authorizations, if any, required to be
obtained or filed in connection with the ownership, operation, or use of the
Property, including in connection with the existence of any Storage Tanks at the
Property or the past or present generation, treatment, storage, disposal, or
Release of a Hazardous Substance into the environment, have been duly obtained
or filed and have been duly renewed or maintained.

(h) Property Compliance. To the best of Indemnitor’s knowledge, the Property and
the operations conducted thereon do not violate any applicable law, statute,
ordinance, rule, regulation, order, or determination of any governmental
authority or any restrictive covenant or deed restriction (recorded or
otherwise), including all applicable zoning ordinances and building codes, flood
disaster laws and Environmental Laws. Furthermore, to Indemnitor’s knowledge,
the Property is maintained and has been maintained in such a manner as to
prevent excess humidity or accumulation of moisture that may promote the growth
of molds or other fungi and other microorganisms.

(i) Indemnitor’s Investigation. Indemnitor has obtained an Environmental Phase I
Site Assessment Report, and has determined, that no Hazardous Substances are or
have been generated, treated, stored, used, disposed of or Released in, on,
above, under, from or about the Property, except in compliance with applicable
Environmental Laws.

(j) Other Properties. Neither Indemnitor, nor, to the best knowledge of
Indemnitor, any other person, including any predecessor owner, tenant, licensee,
occupant, user, or operator of all or any portion of the Property, has ever
caused, permitted, authorized or suffered, and Indemnitor will not cause,
permit, authorize, or suffer, any Hazardous Substance to be placed, held,
located, or disposed of, on, under or about any other real property, all or any
portion of which is legally or beneficially owned (or any interest or estate
therein which is owned) by Indemnitor in any jurisdiction now or hereafter
having in effect a so-called superlien law or ordinance, the effect of which law
or ordinance would be to create a lien on the Property to secure any obligation
in connection with the superlien law of such other jurisdiction.

(k) No Litigation. Except as otherwise previously disclosed to Indemnitee in
writing, there is no pending or, to the best of Indemnitor’s knowledge,
threatened litigation, proceedings, or investigations before or by any
administrative agency in which any person alleges or is investigating any
alleged presence, Release, threat of Release, placement on, under, from or about
the Property, or the manufacture, handling, generation, transportation, storage,
treatment, discharge, burial, or disposal on, under, from or about the Property,
or the transportation to or from the Property, of any Hazardous Substance.

(l) No Communications. To Indemnitor’s knowledge, there have been no
communications or agreements with any governmental authority or any private
entity, including any prior owners or operators of the Property, relating in any
way to the presence, Release, threat of Release, placement on, under or about
the Property, or the use, manufacture, handling, generation, transportation,
storage, treatment, discharge, burial, or disposal on, under or about the
Property, or the transportation to or from the Property, of any Hazardous
Substance, except for communications made in the ordinary course of business in
connection with permits, reports, and routine inspections issued, prepared or
conducted by government agencies or authorities having jurisdiction over the
Property, which have not been fully disclosed to Indemnitee in writing.

3. Environmental Covenants. Indemnitor covenants and agrees with Indemnified
Parties that:

(a) Compliance. All uses and operations on or of the Property by Indemnitor
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto. Borrower shall make commercially reasonable efforts to cause tenants at
the Property to comply with Environmental Laws.

(b) No Releases. Borrower shall use its best efforts to prohibit the Releases of
Hazardous Substances in, on, above, under or from the Property.

(c) No Hazardous Substances. Borrower shall use its best efforts to prohibit the
presence of Hazardous Substances in, on, above or under the Property, except
those that are either (i) Hazardous Substances of such types and in such
quantities as are customarily used or stored or generated for offsite disposal
or otherwise present in or at properties of the relevant property type, and in
compliance with all Environmental Laws and with permits issued pursuant thereto,
or (ii) fully disclosed to Indemnitee in writing and approved by Indemnitee.

(d) No Encumbrances. Indemnitor shall keep the Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of Indemnitor or any other person (the “Environmental
Liens”).

(e) Investigation. In addition to the Environmental Compliance Reports and
Environmental Remediation Reports (each as defined in Section 3(h) below),
Indemnitor shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property pursuant to any reasonable written requests of Indemnitee
(including sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), but
only if Indemnitee has a reasonable basis for believing that such site
assessment or other investigation is warranted, and share with Indemnitee the
reports and other results thereof, and Indemnitee and other Indemnified Parties
shall be entitled to rely on such reports and other results thereof.

(f) Remediation. Indemnitor shall, at its sole cost and expense, comply with all
written requests of Indemnitee to (i) reasonably effectuate Remediation of any
condition (including but not limited to a Release of a Hazardous Substance) in,
on, above, under or from the Property, to the extent required by Environmental
Law; and (ii) comply with any Environmental Law.

(g) Prohibited Activities. Indemnitor shall not do, and Borrower shall not do or
allow any tenant or other user of the Property to do, any act or thing that
violates any Environmental Law.

(h) Monitoring. If Indemnitee has a reasonable basis for believing any Hazardous
Substance is present on the Property in violation of Environmental Law,
Indemnitor shall upon request of Indemnitee establish and maintain, at
Indemnitor’s sole expense, a system to assure and monitor continued compliance
with Environmental Laws, which system shall include at a minimum annual reviews
of such compliance by employees or agents of Indemnitor who are familiar with
the requirements of the Environmental Laws and, at the request of Indemnitee no
more than once each year, obtaining a detailed review of such compliance of the
environmental condition of the Property (“Environmental Compliance Report”) in
scope reasonably satisfactory to Indemnitee by an environmental consulting firm
approved in advance by Indemnitee; provided, however, that if any Environmental
Compliance Report indicates a violation of any Environmental Law or a need for
Remediation, such system shall include at the request of Indemnitee a detailed
review (“Environmental Remediation Report”) of the status of such violation by
such environmental consultant. Indemnitor shall furnish each Environmental
Compliance Report or Environmental Remediation Report to the Indemnitee within
60 days after Indemnitee so requests, together with such additional information
as Indemnitee may reasonably request. If Indemnitor fails to contract for such
an Environmental Compliance Report or Environmental Remediation Report after
10 days’ notice, or fails to provide either such report within 60 days,
Indemnitee may order same, and Indemnitor grants to Indemnitee and its
employees, agents, contractors and consultants access to the Property and a
license (which is coupled with an interest and irrevocable while the Debt is
outstanding) to perform inspections and tests, including the taking of soil
borings and air and groundwater samples. All costs of such reports, inspections
and tests shall be an obligation of Indemnitor which Indemnitor promises to pay
to Indemnitee pursuant to this Agreement. All such costs shall constitute a
portion of the Debt.

(i) Notice Of Release. Indemnitor shall promptly notify Indemnitee in writing of
(i) any presence or Release or future Release of Hazardous Substances in, on,
above, under, from or migrating towards the Property in violation of
Environmental Law; (ii) any non-compliance with any Environmental Laws related
in any way to the Property; (iii) any actual Environmental Lien; (iv) any
Remediation of environmental conditions relating to the Property required by
Environmental Law; and (v) any written or oral notice or other communication of
which Indemnitor becomes aware from any source whatsoever relating in any way to
the foregoing or any actual or potential administrative or judicial proceedings
in connection with anything referred to in this Agreement.

4. Indemnified Parties’ Rights; Cooperation and Access. Indemnified Parties and
any other person designated by Indemnified Parties (including any receiver, any
representative of a governmental entity, and any environmental consultant) shall
have the right but not the obligation to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including conducting any environmental assessment or
audit (the scope of which shall be determined in Indemnitee’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing, all at the expense of
Indemnified Parties, unless Indemnified Parties have a reasonable basis for
believing that Hazardous Substances are at the Property in violation of
Environmental Law, in which event Indemnitor shall pay all such expenses
incurred in connection therewith. Indemnitor shall cooperate with and provide
access to Indemnified Parties and any such person or entity designated by
Indemnified Parties.

5. Indemnity.

(a) Indemnitor covenants and agrees at its sole cost and expense to protect,
defend, indemnify, release and hold harmless Indemnified Parties from and
against any and all Losses imposed upon or incurred by or asserted against any
of them (other than those arising solely from a state of facts that first came
into existence after Indemnitee acquired title to the Property through
foreclosure or a deed in lieu thereof or realized its collateral pursuant to the
Pledge Agreement) and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any presence of any Hazardous
Substances in, on, above, or under the Property; (b) any past, present or future
Release of Hazardous Substances in, on, above, under or from the Property;
(c) any activity by Indemnitor, any person or entity affiliated with Indemnitor,
and any tenant or other user of the Property in connection with any actual,
proposed or future use, treatment, storage, holding, existence, disposition or
other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from the Property of any Hazardous Substances at any time located in, under,
on or above the Property; (d) any activity by Indemnitor, any person or entity
affiliated with Indemnitor, and any tenant or other user of the Property in
connection with any actual or proposed Remediation of any Hazardous Substances
at any time located in, under, on or above the Property, whether or not such
Remediation is voluntary or pursuant to court or administrative order, including
but not limited to any removal, remedial or corrective action; (e) any past,
present or future non-compliance or violations of any Environmental Laws (or
permits issued pursuant thereto) in connection with the Property or operations
thereon, including any failure by Indemnitor, any person or entity affiliated
with Indemnitor, and any tenant or other user of the Property to comply with any
order of any governmental authority in connection with any Environmental Laws,
but not including any non compliance or violations occurring as a result of the
gross negligence or willful misconduct of any of the Indemnified Parties;
(f) the imposition, recording or filing or the future imposition, recording or
filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement not caused by the gross
negligence or willful misconduct of any of the Indemnified Parties; (h) any
material misrepresentation or inaccuracy in any representation or warranty made
by Indemnitor herein or Indemnitor’s material breach or failure to perform any
covenants or other obligations pursuant to this Agreement; and (i) any
diminution in value (but only to the extent such diminution is realized by
Indemnitee) of the Property in any way connected with any occurrence or other
matter referred to in this Agreement that is not caused by the gross negligence
or willful misconduct of any of the Indemnified Parties.

(b) Upon written request by any Indemnified Party, Indemnitor shall defend same
(if requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals approved by the Indemnified Parties. If
Indemnitor does not provide a defense by attorneys and other professionals
reasonably satisfactory to Indemnified Parties, any Indemnified Party may, in
its sole and absolute discretion, engage its own attorneys and other
professionals to defend or assist it, and, at the option of Indemnified Parties,
their attorneys shall control the resolution of any claim or proceeding. Upon
demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

6. Enforcement. Indemnified Parties may enforce the obligations of Indemnitor
hereunder without first resorting to or exhausting any security or collateral or
without first having recourse to Indemnitor under the Note, the Deed of Trust,
the Pledge Agreement, or any other Loan Documents or any of the Property,
through foreclosure proceedings or otherwise; provided, however, that nothing
herein shall inhibit or prevent Indemnitee from suing on the Note, foreclosing,
or exercising any power of sale under, the Deed of Trust or the Pledge
Agreement, or exercising any other rights and remedies thereunder. This
Agreement and Indemnitor’s obligations hereunder shall be deemed and construed
as unsecured obligations. Further, this Agreement is not collateral or security
for the Debt, unless Indemnitee expressly elects in writing to make this
Agreement additional collateral or security for the Debt, which Indemnitee is
entitled to do in its sole and absolute discretion. It is not necessary for an
Event of Default to have occurred for Indemnified Parties to exercise their
rights pursuant to this Agreement. Notwithstanding any provision of the Loan
Agreement or the other Loan Documents, the obligations pursuant to this
Agreement are exceptions to any non-recourse or exculpation provisions of the
Loan Agreement or the other Loan Documents. Indemnitor is fully and personally
liable for such obligations, and its liability is not limited to the original or
amortized principal balance of the Loan or the value of the Property.

7. Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination of the Loan
Agreement or payment of the Debt.

8. Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of Legal Action against third-parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such persons responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost. Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.

9. No Third Party Beneficiary. The terms of this Agreement are for the sole and
exclusive protection and use of Indemnified Parties. No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party. It is agreed that those
persons and entities included in the definition of Indemnified Parties are not
such excluded third party beneficiaries.

10. Miscellaneous.

(a) Waiver of Notice. Indemnitor hereby expressly waives the right to receive
any notice from Indemnitee with respect to any matter for which this Agreement
does not specifically and expressly provide for the giving of notice by
Indemnitee to Indemnitor. No release of any security for the Loan or one or more
extensions of time for payment of the Note or any installment thereof, and no
alteration, amendment or waiver of any provision of this Agreement, the Note or
the other Loan Documents made by agreement between Indemnitee or any other
person, shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Indemnitor or any other person who may
become liable for the payment of all or any part of the Loan under the Note,
this Agreement or the other Loan Documents.

(b) Jurisdiction; Court Proceedings. Indemnitor, to the fullest extent permitted
by law, hereby knowingly, intentionally and voluntarily, with and upon the
advice of competent counsel, (i) submits to personal, nonexclusive jurisdiction
in the Commonwealth of Pennsylvania with respect to any suit, action or
proceeding by any person arising from, relating to or in connection with the
Loan Documents or the Loan, (ii) agrees that any such suit, action or proceeding
may be brought in any state or federal court of competent jurisdiction sitting
in Philadelphia, Pennsylvania, (iii) submits to the jurisdiction of such courts,
(iv) agrees that it will not bring any action, suit or proceeding in any forum
other than Philadelphia, Pennsylvania (but nothing herein shall affect the right
of Indemnitee to bring any action, suit or proceeding in any other forum),
(v) irrevocably agrees not to assert any objection which it may ever have to the
laying of venue of any such suit, action or proceeding in any federal or state
court located in Pennsylvania and any claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum,
and (vi) consents and agrees to service of any summons, complaint or other legal
process in any such suit, action or proceeding by registered or certified U.S.
mail, postage prepaid, to Indemnitor, at the address for notices described
herein and consents and agrees that such service shall constitute in every
respect valid and effective service (but nothing herein shall affect the
validity or effectiveness of process served in any other manner permitted by
law).

(c) Waiver of Jury Trial. INDEMNITOR, TO THE FULLEST EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE CONSULTATION
OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING ANY TORT ACTION, BROUGHT BY
ANY PARTY TO THE LOAN DOCUMENTS AGAINST ANY OTHER BASED UPON, ARISING OUT OF, OR
IN ANY WAY RELATING TO OR IN CONNECTION WITH THE LOAN DOCUMENTS, THE LOAN OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, SUCH
PERSON’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN CONNECTION WITH THE LOAN
OR THE LOAN DOCUMENT, INCLUDING ANY COUNTERCLAIM WHICH INDEMNITOR MAY BE
PERMITTED TO ASSERT THEREUNDER OR WHICH MAY BE ASSERTED BY INDEMNITEE OR ITS
AGENTS AGAINST INDEMNITOR, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THIS
WAIVER BY INDEMNITOR OF ITS RIGHT TO A JURY TRIAL IS A MATERIAL INDUCEMENT FOR
INDEMNITEE TO MAKE THE LOAN.

(d) Offsets, Counterclaims and Defenses. Indemnitor hereby knowingly waives the
right to assert any counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against Indemnitor by Indemnitee. Any assignee of
the Loan Documents or any successor of Indemnitee shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Loan
Documents which Indemnitor may otherwise have against any assignor of the Loan
Documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Indemnitor in any action or proceeding brought by any such assignee
under such Loan Document. Any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by Indemnitor.

(e) Voluntary Agreement. INDEMNITOR HEREBY REPRESENTS AND WARRANTS THAT
INDEMNITOR IS FULLY AWARE OF THE TERMS CONTAINED IN THE LOAN DOCUMENTS AND THAT
INDEMNITOR HAS VOLUNTARILY AND WITHOUT COERCION OR DURESS OF ANY KIND ENTERED
INTO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.

(f) Further Assurances. Indemnitor agrees that it will execute and deliver such
further instruments and perform such further acts as may be requested by
Indemnitee from time to time to confirm the provisions of any Loan Document to
which it is a party, to carry out more effectively the purposes of this
Agreement or the Loan Documents.

(g) Waiver. Indemnitor hereby waives and releases all errors, defects and
imperfections in any proceedings instituted by Indemnitee under the Loan
Documents. Indemnitor waives any rights Indemnitor may have pursuant to North
Carolina General Statute § 26-7 through § 26-9.

(h) Governing Law. This Agreement shall be governed by North Carolina law
without giving effect to the principles of conflicts of laws.

11. Rules of Construction. This Agreement is governed by and hereby incorporates
by reference the Rules of Construction contained in the Loan Agreement, which
shall apply with the same effect as though fully set forth herein.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, this Environmental Indemnity Agreement has been executed by
Indemnitor and is effective as of the day and year first above written.

INDEMNITOR:

NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited liability company

          By:   Triple Net Properties, LLC, a Virginia

 
            limited liability company, its manager

 
       
 
  By: /s/ Jeff Hanson [SEAL]
Name: Jeff Hansen
Title:  

Managing Director – Real Estate



    NNN 2003 VALUE FUND, LLC, a Delaware limited liability company

          By:   Triple Net Properties, LLC, a Virginia

 
            limited liability company, its manager

 
       
 
  By: /s/ Jeff Hanson [SEAL]
Name: Jeff Hansen
Title:  

Managing Director – Real Estate

SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY

2